Exhibit 99.7 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials average sales per shipping day) Average Sales per Shipping Day ($ inmillions)* 2006 2007 2008 2009 2010 January 5.258 6.061 6.040 4.403 4.901 February 5.816 5.593 6.446 4.042 March 5.200 5.965 6.494 3.896 April 6.156 6.637 6.552 3.966 May 5.641 6.112 6.741 4.024 June 5.845 6.313 6.612 4.176 July 5.886 6.073 6.889 4.058 August 5.501 6.642 6.254 3.822 September 5.663 8.307 6.867 4.673 October 6.083 5.968 6.074 4.505 November 6.149 6.642 5.872 4.902 December 5.800 5.318 3.738 3.764 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
